Motion for an order restoring to the Enumerated Calendar for the November I9601 Term of this court three appeals taken by defendant-appellant granted and the appeals taken by defendant-appellant from the three orders of the Supreme Court, New York County, entered on May 25, 1959, May 18,. 1959 and June 25, 1959, are restored to the Enumerated Calendar of this court for the November 1960 Term, on condition that the appellant serves and files a new notice of argument for the November 1960 Term of this court on or before October 24, 1960. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.